Citation Nr: 1424031	
Decision Date: 05/28/14    Archive Date: 06/06/14

DOCKET NO.  09-45 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an increased rating for degenerative joint disease of the lumbar spine in excess of 10 percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1980 to October 2005.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an June 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which continued a 10 percent rating for degenerative joint disease of the lumbar spine.

The Board notes that Veteran testified before the undersigned Veterans Law Judge in October 2010.  A transcript of that hearing is of record.  

In October 2011, the Board remanded this matter for additional development.  The Board finds substantial compliance with the requested development.  Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The Veteran's degenerative joint disease of the lumbar spine has not resulted in limitation of forward flexion of the thoracolumbar spine to 60 degrees or less, nor has a combined range of motion of the thoracolumbar been measured at less than 120 degrees.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent have not been met for degenerative joint disease of the lumbar spine.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.21, 4.71a, Diagnostic Codes 5003, 5242 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2012); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a letters dated in January 2006 and July 2008.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the July 2012 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, or other available evidence.  VA has obtained examinations in November 2006, April 2007, June 2007, and March 2012.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  The basis of disability ratings is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2013) . 

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, and the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2013); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).
If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2013).  It is not expected that all cases will show all the findings specified.  However, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2013). 
In deciding this appeal, the Board has considered whether separate ratings are warranted for different periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008). 

The Boards finds that the preponderance of the evidence is against the claim for an increased rating for degenerative joint disease of the lumbar spine in excess of 10 percent.  

A June 2007 RO decision granted service connection for degenerative joint disease of the lumbar spine effective in November 2005 and assigned a 10 percent rating.  

Schedular ratings for disabilities of the spine are provided by application of The General Rating Formula for Diseases or Injuries of the Spine or by application of the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  38 C.F.R. § 4.71a (2013).  The General Formula specifies that the criteria and ratings apply with or without symptoms such as pain, whether or not it radiates, stiffness, or aching in the area affected by residuals of injury or disease.  38 C.F.R. § 4.71a (2013).  

The General Formula provides that a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, a combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, General Rating Formula for Diseases or Injuries of the Spine (2013).

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, General Rating Formula for Diseases or Injuries of the Spine (2013). 

A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases or Injuries of the Spine (2013). 

Ankylosis is defined, for VA compensation purposes, as a condition in which all or part of the spine is fixed in flexion or extension.  38 C.F.R. § 4.71a, General Rating Formula for Diseases or Injuries of the Spine, Note (5) (2013).

Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases or Injuries of the Spine, Note (1) (2013). 

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral extension are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion for the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, General Rating Formula for Diseases or Injuries of the Spine, Note (2) (2013).

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 60 percent rating is assigned where there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  A 40 percent rating is assigned where there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 20 percent rating is assigned where there are incapacitating episodes having a total duration of at least two week but less than four weeks during the past 12 months.  A 10 percent rating is assigned where there are incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (2013).  An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a; Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1) (2013). 

In determining the appropriate rating for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.  38 C.F.R. § 4.40 (2013).  Functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2013).  Factors of joint disability include increased or limited motion, weakness, fatigability, or painful movement, swelling, deformity or disuse atrophy.  38 C.F.R. § 4.45 (2013).

Painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2013).  Where functional loss is alleged due to pain upon motion, the function of the musculoskeletal system and movements of joints must still be analyzed.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  A finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80 (1997). 

The RO has rated the Veteran's low back disability under Diagnostic Code 5242 for degenerative arthritis of the spine.  Other disabilities of the lumbosacral spine are also rated using the General Formula or Intervertebral Disc Formula, so the rating criteria are the same.  Diagnostic Code 5003 also provides ratings for arthritis.  38 C.F.R. § 4.71a (2013).  Diagnostic Code 5003 directs the rater to first determine if a rating is warranted under the criteria for rating limitation of motion and provides that if the amount of limitation of motion is noncompensable under the criteria for the affected joint then the minimum rating for the affected joint is to be assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2013).  This decision denies a rating in excess of 10 percent.  The evidence shows that there is not involvement of degenerative arthritis of two or more major joints or groups of minor joints as shown by X-ray evidence.  Also, a rating under Diagnostic Code 5003 cannot be combined with a rating based on limitation of motion.  Therefore, no higher or separate rating is warranted pursuant to Diagnostic Code 5003.

At a November 2006 VA examination, the Veteran reported pain around his waistline that onset in a gradual nature.  He described the pain as burning and aching with a mild severity.  Duration of pain was noted at one to two days with frequency of the pain occurring every one to six days per week.  The Veteran did not report any pain during the examination.  He showed no objective abnormalities of the thoracic spine such as spasms, atrophy, guarding, pain with motion, tenderness, or weakness.  Inspection of the spine revealed a normal head posture, head position, symmetry, and gait.  No abnormal spinal curvatures were noted by the VA examiner.  

At an April 2007 VA examination, the Veteran reported that his lower back pain had gotten progressively worse and that he was taking medication for treatment.  He reported symptoms such as fatigue, decreased motion, stiffness, weakness, spasms, and pain located on left side of his lower back.  The Veteran described the pain as a severe stabbing that lasted one to two days.  The frequency of the pain was reported as every one to six days, and that the pain radiated.  The VA examiner did not note any objective abnormalities as the Veteran showed no spasms, atrophy, guarding, pain with motion, tenderness, or weakness.  

Flexion of the thoracolumbar spine was 0 to 90 degrees with pain noted at 90 degrees.  No pain on active or passive motion was found during flexion and there was no loss of motion on repetitive use of the joint.  Extension of the thoracolumbar spine was noted from 0 to 25 degrees with pain beginning at 25 degrees.  Pain on active and passive motive was noted.  There was no additional loss of motion on repetitive extension of the spine.  Right lateral flexion was noted from 0 to 35 degrees with no pain on motion.  Left lateral flexion was noted from 0 to 25 degrees with pain at 25 degrees.  Right lateral rotation was from 0 to 35 degrees with pain beginning at 35 degrees and present on active and passive motion.  Left lateral rotation was noted from 0 to 35 degrees with no pain on active or passive motion.  X-rays of the lower spine showed a narrowing of the intervertebral disc space at the L4-L5 and L5-S1 with anterior spurs noted at the same level.  No evidence of spondylolisthesis was observed.  X-rays noted mild degenerative changes of the lower lumbar spine.  The Veteran's spinal reflex examination showed normal knee jerk, ankle jerk, and planter reflexes.  Sensory examination also showed normal indications regarding the vibration and pain evaluation of the lower extremities.  

At a June 2007 VA examination, the Veteran report that his lower back pain had gotten progressively worse and that he was taking medication for treatment.  He reported symptoms such as fatigue, decreased motion, stiffness, weakness, spasms, and pain located on left side of his lower back.  The Veteran described the pain as severe and constant and that lasted one to two days.  The frequency of the pain was reported as daily.  The VA examiner did not note any objective abnormalities as the Veteran showed no spasms, atrophy, guarding, pain with motion, tenderness, or weakness.  No abnormal spinal curvatures were noted.

Flexion of the thoracolumbar spine was 0 to 90 degrees with pain beginning at 85 degrees.  Pain on active and passive motion was noted with no additional loss of motion on repetitive use.  Extension of the thoracolumbar spine was noted from 0 to 20 degrees with pain beginning at 20 degrees.  Pain on active and passive motive was noted.  There was no additional loss of motion on repetitive extension of the spine.  Right lateral flexion was noted from 0 to 35 degrees with no pain on motion.  Left lateral flexion was noted from 0 to 35 degrees with no pain noted.  Right lateral rotation was from 0 to 35 degrees with no pain noted.  Left lateral rotation was noted from 0 to 35 degrees with no pain on active or passive motion noted.  The VA examiner diagnosed the Veteran with mild degenerative joint disease of the lower spine.  The VA examiner also noted that the Veteran lost less than one week of work due to the lower spine condition.

A December 2010 private treatment note from the Veteran's private physician diagnosed degenerative joint disease of the lumbar spine.  The private physician also stated that after reviewing the criteria for the disability that the Veteran's condition had increased in severity and he should be rated at least 20 percent.  

At a March 2012 VA examination, the Veteran was diagnosed with lumbar degeneration, chronic right L5 radiculopathy, and L5-S1 anterolisthesis.  The Veteran reported chronic back pain and a catching sensation over the years, beginning in 1995 as an infantryman.  The Veteran reported he experienced flare-ups once a month that entailed intense pain causing spinal immobility.  Forward flexion of the spine was 0 to 70 degrees with objective pain noted at 70 degrees.  Extension of the spine was 0 to 15 degrees with objective pain noted at 15 degrees.  Right and left lateral flexion was measured from 0 to 15 degrees with no objective pain noted.  Right and left rotation was measured at 25 degrees.  The VA examiner reported that the Veteran's functional impairment of the thoracolumbar spine was pain on movement.  Localized tenderness or pain to palpitation was noted for the L5/S1 disc area.  No spasms or guarding were observed.  The Veteran did not report, nor were any neurological abnormalities found relating to the thoracolumbar spine condition such as bladder problems or pathological reflexes.

The Veteran was diagnosed with intervertebral disc syndrome (IVDS).  However he was not found to have any incapacitating episodes over the past 12 months.  The VA examiner also diagnosed arthritis of the thoracolumbar spine that impacted his ability to work regarding lifting activities.  

The Board finds that the preponderance of evidence is against the Veteran's claim for an increased rating for degenerative joint disease of the lumbar spine, as at no time during the pendency of this appeal has the Veteran's range of motion of the thoracolumbar spine manifested to a degree that would warrant a rating in excess of 10 percent.  The medical evidence of record shows that at no time has the Veteran exhibited a forward flexion of the thoracolumbar spine of 60 degrees or less or a combined range of motion of the thoracolumbar spine of 120 degrees or less.  During the pendency of this appeal, the Veteran exhibited forward flexion results of 90 degrees and 70 degrees with the lowest combined range of motion of the thoracolumbar spine of 160 degrees as reported on the March 2012 VA examination report.  Therefore, the Board finds that the Veteran's current limitations of his thoracolumbar spine more nearly approximates the 10 percent rating he is currently assigned.  The Board has also considered pain on motion, but that pain is not shown to have further limited the range of flexion to 60 degrees or less, or the overall range of motion to 120 degrees or less.

On neurological testing, the Veteran was diagnosed with radiculopathy of the L5 nerve root secondary to service connect intervertebral joint disease according to the March 2012 VA examination.  The VA examiner indicated the severity of the radiculopathy as mild.  The RO granted service connection for right lower extremity radiculopathy in a July 2012 decision.  The Board notes that no other neurological abnormalities have been noted, other than subjective complaints of pain.  The Veteran has never reported or been diagnosed with neurological abnormalities regarding bowel or bladder problems.

While the Veteran has been diagnosed with intervertebral disc syndrome, the medical evidence of record does not support a rating in excess of 10 percent as the Veteran has not reported, nor does the evidence show that any physician prescribed, incapacitating episodes of at least two weeks during the past 12 months at any point during the Veteran's appeal.

The Board finds that the VA examination reports from April 2007, June 2007, and March 2012, to be the most probative evidence of record as each report contained detailed diagnostic testing of the Veteran's thoracolumbar range of motion and thorough rationales concerning the Veteran disability.  The Board finds that the December 2010 private opinion is of negligible probative value as it is conclusory in nature and contains no rationale.  Rather, the private physician merely opines that the Veteran's intervertebral disc syndrome warrants a 20 percent rating.  The private physician did not include any range of motion testing of the Veteran's thoracolumbar spine, nor did the private physician report that the Veteran has had incapacitating episodes having a total of at least two weeks during the past 12 months.  Therefore, the Board finds that the VA examination reports outweigh the Veteran's private physician's opinion concerning the Veteran's level of disability.  Prejean v. West, 13 Vet. App. 444 (2000); Neives-Rodriguuez v. Peake, 22 Vet. App. 295 (2008).

The Board has also considered the statements submitted by the Veteran in support of his claim.  The Board finds that the Veteran is a lay person and is competent to report observable symptoms he experiences through his senses such pain and stiffness.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, he is not competent to identify a specific level of disability according to the appropriate diagnostic codes.  The identification or diagnosis of a spinal disability and the determination of the range of motion of the spine requires medical expertise that the Veteran has not shown he possesses.  Determining whether the Veteran meets some of the criteria for a higher rating requires medical diagnostic testing.  Competent evidence concerning the nature and extent of the Veteran's intervertebral disc syndrome has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent clinical findings in conjunction with the examination.  The three VA examinations were all consistent in finding that the Veteran's thoracolumbar spine was not limited to forward flexion of 60 degrees nor a limited combined range of motion of 120 degrees.  The medical findings, as provided in the examination reports, directly address the criteria under which his disability is rated.  The Board finds that evidence is the most persuasive in this case and outweighs the Veteran's statements in support of his claim.  

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of a higher rating for degenerative joint disease of the lumbar spine and the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



Extraschedular Consideration

The Board has considered whether referral is warranted for consideration of the assignment of an extraschedular rating.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular rating commensurate with the average earning capacity impairment where there is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization, so as to render impractical application of regular schedular standards.  38 C.F.R. § 3.321(b) (2013). 

Extraschedular consideration involves a three step analysis.  First, the Board must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  If the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology, the assigned schedular rating is adequate, referral for extraschedular consideration is not required, and the analysis stops.  If the Board finds that the schedular rating does not contemplate the Veteran's level of disability and symptomatology, then the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment or frequent periods of hospitalization.  If so, then the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether justice requires assignment of an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008).  

The Board finds that all of the experienced symptoms of the Veteran's back condition are contemplated by the schedular criteria.  38 C.F.R. §§ 4.71a (2013).  The criteria provide examples of the types and degrees of symptoms for each level of compensation and the Veteran's symptoms are contemplated by the types of symptoms listed.  Essentially, the Veteran has reported pain and reduced range of motion of his back.  He has also reported difficulty at work when performing lifting activities.  Examiners have conducted examinations of the Veteran's back condition and reported the Veteran's range of motion and observable pain indications.  38 C.F.R. § 4.71a (2013)  The Veteran's symptoms are consistent with those listed in the schedular criteria.  As to the severity of the symptoms, the schedular criteria contemplate different levels of severity than the Veteran is currently experiencing, including higher levels.  However, the Veteran does not meet the criteria for those higher ratings.  Therefore, the Board finds that referral for consideration of an extraschedular rating is not warranted.  In addition, the evidence does not show frequent hospitalization or marked interference with employment due to the disability.

In determining whether a claimed benefit is warranted, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002).  The Board finds that the preponderance of the evidence is against the assignment of any higher rating and the claim for increased rating is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a rating of in excess of 10 percent for degenerative joint disease of the lumbar spine is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


